J-S48029-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CEDRIC ANTONIO GLASS

                            Appellant                 No. 330 MDA 2014


                 Appeal from the PCRA Order January 15, 2014
             In the Court of Common Pleas of Lackawanna County
              Criminal Division at No(s): CP-35-CR-0001866-2011


BEFORE: DONOHUE, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY JENKINS, J.:                          FILED AUGUST 27, 2014

        Cedric Antonio Glass appeals from the order of the Court of Common

Pleas of Lackawanna County dismissing his petition filed pursuant to the Post

Conviction Relief Act, 42 Pa.C.S. § 9541, et seq. We remand to the PCRA

court for the issuance of a 1925(a) opinion and we retain jurisdiction.

        Glass was charged with six counts of delivery of a controlled

substance,1 one count of criminal use of a communication facility,2 one count

of resisting arrest,3 one count of possession of a controlled substance,4 one
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    35 Pa.C.S. § 780-113(a)(3).
2
    18 Pa.C.S. § 7512(a).
3
    18 Pa.C.S. § 5104.
J-S48029-14



count of possession of marijuana,5 one count of possession of drug

paraphernalia,6 and one count of tampering with evidence.7 On January 27,

2012, Glass pled guilty to criminal use of a communication facility, resisting

arrest, and one count of possession of a controlled substance with the intent

to deliver.   N.T., 1/27/2012, at 3-4.             The remaining charges were nolle

prossed.

                                                                        ed immediate

sentencing.    N.T., 1/27/2012, at 5.            The trial court sentenced Glass to an

aggregate sentence of 39 to 78 months imprisonment followed by 4 years

probation. Id. at 6. Trial counsel did not request, and the trial court did not

order, a pre-sentence report. Glass did not file post-sentence motions or a

direct appeal.

        On November 27, 2012, Glass filed a pro se PCRA petition alleging

ineffective assistance of cou

of [his] guilty plea without having a pre-sentence investigation conducted



2013, the PCRA court appointed counsel.               On July 9, 2013, PCRA counsel
                       _______________________
(Footnote Continued)
4
    35 Pa.C.S. § 780-113(a)(16)
5
    35 Pa.C.S. § 780-113(a)(31)
6
    35 Pa.C.S. § 780-113(a)(32).
7
    18 Pa.C.S. § 4910(1).




                                            -2-
J-S48029-14



filed a Turner/Finley8 letter and a petition to withdraw as counsel. Counsel




p. 2 [hereinafter Turner/Finley Letter].9 The letter noted the sentence was



discretion.   Id.   Further, the letter noted Glass admitted during the guilty

plea colloquy that he understood the nature of the charges to which he was

pleading guilty and the factual basis for the plea, understood the rights he

was forfeiting, and knew the possible sentences that could be imposed. Id.,

at 4. The Turner/Finley letter did not mention the pre-sentence report, or

lack thereof.



                                                  10
                                                       On February 10, 2014,
____________________________________________


8
 Commonwealth v. Turner, 544 A.2d 927 (Pa.1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988).
9
  The Turner/Finley letter is not paginated. All page numbers have been
supplied by this Court.
10
    The PCRA court dismissed the petition without a hearing and without
issuing notice of its intent to dismiss the petition without a hearing.
However, where a Turner/Finley letter has been filed and served on the
defendant, and where the court waits twenty days following the service of
this letter, it can dismiss a PCRA petition without a hearing and without
notice of its intent to do so. Commonwealth v. Bond, 630 A.2d 1281
(Pa.Super.1993); see also Commonwealth v. Hopfer, 965 A.2d 270, 271,
275 (Pa.Super.2009) (finding the procedure outlined in Bond did not apply
where the PCRA court granted the request to withdraw and dismissed the

(Footnote Continued Next Page)


                                           -3-
J-S48029-14



Glass filed a notice of appeal.           On February 25, 2014, the PCRA court

appointed new counsel and ordered Glass to file a concise statement of

errors complained of on appeal within 21 days of the order. Counsel filed a

motion for extension of time to file the concise statement. On February 28,

2014, the PCRA court granted the extension, requiring counsel to file the

concise statement on or before April 10, 2014. New counsel filed a concise

statement on April 2, 2014.            The PCRA court did not file an opinion as

required by Pennsylvania Rule of Appellate Procedure 1925(a).

      Glass raises the following issues on appeal:

          A. Whether the trial court erred when the trial court
          dismissed the Appellant's Petition under the Pennsylvania

          failed to a file Petition for Reconsideration of Sentence.

          B. Whether the trial court erred when it dismissed the
          Appellant's PCRA Petition when trial counsel failed to object
          to the Appellant being sentenced without a Pre-sentence
          Investigation.

          C. Whether the trial court abused its discretion in
          sentencing the Appellant without a Pre-sentence
          Investigation Report.

          D. Whether the trial court erred in not stating reasons for
          its sentence.



                       _______________________
(Footnote Continued)


a notice of intent to dismiss the petition and, therefore, waived the issue.
Commonwealth v. Boyd, 923 A.2d 513, 514 n.1 (Pa.Super.2007) (noting

intent to dismiss the petition).



                                            -4-
J-S48029-14




                                                     o object to the lack of a pre-



waived.     See, e.g., Commonwealth v. Albrecht, 720 A.2d 693, 701

(Pa.1998) (claim waived where not raised in PCRA petition).

                                       ains trial counsel was ineffective for failing

to request a pre-sentence report.              The pro se PCRA petition phrased the

issue as counsel ineffectiveness for failing to inform Glass of the severity of

his guilty plea without a pre-sentence report.11           Construi           pro se

pleading liberally, we find he claimed counsel was ineffective for failing to

request a presentence report. See Commonwealth v. Adams, 882 A.2d

                                                                            liberally

construe materials filed by a pro se litigant, pro se status confers no special



       Our standard of review from the denial of post-

limited to examining whether the court's determination is supported by the

                                                                  Commonwealth v.

Ousley,     21 A.3d 1238     (Pa.Super.2011)       (citing   Commonwealth    v.

Morales, 549 Pa. 400, 701 A.2d 516, 520 (1997)).



____________________________________________


11
                                                                            received
                         Turner/Finley Letter at 2.



                                           -5-
J-S48029-14



       For ineffective assistance of counsel claims, the petitioner must



reasonable strategic basis for his or her action or inaction; and (3) but for

the errors or omissions of counsel, there is a reasonable probability that the

                                                             Ousley, 21 A.3d at

1244    (quoting    Commonwealth      v.   Rivera,   10 A.3d 1276,   1279

                                s presumed to be effective and the burden of

demonstrating ineffectiveness                        Id.

any one of the three [ineffectiveness] prongs results in the failure of

                     Id. (quoting Rivera, 10 A.3d at 1279).

                                pre-sentence report is not per se ineffective

Commonwealth v. Johnson, 517 A.2d 1311, 1317 (Pa.Super.1986) (citing

Commonwealth v. Broadwater, 479 A.2d 526 (1984)).               Counsel will be

                                               the report would have caused

                                                     Id. (citing Broadwater,

479 A.2d at 533).

       The Turner/Finley

PCRA petition failed to mention the presentence report and did not address




                                                           Turner/Finley letter

stated the sentence was reasonable and discussed the standard for

ineffectiveness of trial counsel and its impact on a knowing, voluntary, and

                                     -6-
J-S48029-14



intelligent guilty plea. Turner/Finley Letter at 2-5. The letter concluded

                                                                     uilty plea



                                       Id.



[PCRA petitio                    Turner/Finley letter to Defendant, as well as



PCRA Petition to be devoid of merit necessitating any further hearing before
                                     12



       Further, the PCRA court failed to file a 1925(a) opinion.    Rule 1925

directs the trial courts to provide an opinion as to the issues the appellant

will raise. Pa.R.App.P. 1925(a); Commonwealth v. McBride, 957 A.2d
752, 758 (Pa.Super.2008) (citing Commonwealth v. Castillo, 585 Pa. 395,

888 A.2d 775, 779 (2005)).           The absence of a PCRA court opinion often

____________________________________________


12
  At sentencing, the trial judge did not have a presentence report, did not
conduct a pre-sentence inquiry that apprised him of the particular
                                                           nal history and
background, and did not provide any reasons for the sentence.
Commonwealth v. Goggins
sentencing judge must either order a PSI report or conduct sufficient
presentence inquiry such that, at a minimum, the court is apprised of the
particular circumstances of the offense, not limited to those of record, as

the trial court did not hold an evidentiary hearing, there is no record
r
reasonable and no record regarding whether the contents of a presentence
report would have caused the sentencing judge to impose a lesser sentence.



                                             -7-
J-S48029-14



poses a substantial impediment to meaningful and effective appellate

review. Id.



outl

meaningful review. Accordingly, we remand this case to the PCRA court for

the issuance of a 1925(a) opinion.

       Case remanded for the issuance of a 1925(a) opinion within forty-five

(45) days. Jurisdiction retained.




                                     -8-